DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 20180270894 A1) in view of D1 (US 2017208634).
For claim 1, Park discloses an address sending method, comprising: 
sending a plurality first address information of User Plane (UP) of a Radio Access Network (RAN) node to a Core Network (CN) node through first interface signaling between the CN node and the RAN node, the plurality of the first address information is used for receiving uplink data from a core network, wherein the RAN node is a centralized unit (CU) (see FIG. 12 and FIGs 1 and 13-15, for NG-RAN node 120 
Park is silent but D1, in the same field of 5G communication, discloses the first address information comprising a first transport layer Internet Protocol (IP) address and a first General Packet Radio Service Tunneling Protocol Tunnel Endpoint Identifier (GTP-TEID) corresponding to the first transport layer IP address ([0033] “This includes assignment of IP address and Tunnel Endpoint Identifiers (TEIDs) allocations for GTP user plane and control plane of these GTP entities” in view of FIG. 2). OOSA would be motivated to substitute the address information for each UE included in the first address information of Park with equivalent address including GTP-TEIDs and IP address of D1 for the UE to yield predictable results of making connections for 5G (see MPEP 2143(B)).
Therefore, it would be obvious to an ordinary skilled in the art before the time when the application was filed to apply the teaching of D1 for the benefit of performing 5G communication ([0051] of Park).
Claim 9 is rejected because it is the corresponding address sending device that perform the method of claim 1 and has the same subject matter.
Claim 11 is rejected because it is the corresponding storage medium that perform the method of claim 1 and has the same subject matter.
As to claims 2 and 10, Park in view of D1 discloses claims 1 and 9, Park further discloses after sending the first address information of the plurality UPs of the RAN node to the CN node through the first interface signaling between the CN node and the when a wireless device in an RRC inactive state moves into a new RNA, the wireless device may perform an RNA update (RNAU) procedure, which may comprise a random access procedure by the wireless device and/or a UE context retrieve procedure”, which discloses updated/second address from new RNA being sent to CN in view of the parent claims that discloses the address information include IP address and GTP-TEID).
As to claim 3, Park in view of D1 discloses claim 2, wherein the second address information belongs to one of the following types: Protocol Data Unit (PDU) session-level UP address information, flow-level UP address information, Data Radio Bearer (DRB)-level UP address information (FIG. 4 in view of [0075]-[0091] shows flow-level UP address information S403 and S404, such as “[0081] In step S403, upon a receipt of a Modify Bearer Request from MME 450, SGW-C 451 determines to change its SGW-U. SGW-C 451 selects new SGW-U 453 among a plurality of SGW-Us, based on, e.g., a user location, a user profile, or an optimal routing choice, and sends a User Plane Session Establishment Request to the new SGW-U 453 requesting it to allocate resources. In one embodiment, the IP address and the TEIDs of new SGW-U are assigned by the SGW-C 451. In another embodiment, the IP address and the TEIDs of new SGW-U are assigned by the new SGW-U 453”). 
Therefore, it would be obvious to an ordinary skilled in the art before the time when the application was filed to apply the teaching of D1 for the benefit of performing 5G communication ([0051] of Park).
As to claim 4, Park in view of D1 discloses claim 2, wherein the first address information is updated to the second address information in at least one of the following manners: a content of the first address information is deleted, a content of the first address information is added, and a content of the first address information is modified (FIG. 4 shows in view of [0075]-[0091] shows modifying IP address S405 and S407, such as “[0081] In step S403, upon a receipt of a Modify Bearer Request from MME 450, SGW-C 451 determines to change its SGW-U. SGW-C 451 selects new SGW-U 453 among a plurality of SGW-Us, based on, e.g., a user location, a user profile, or an optimal routing choice, and sends a User Plane Session Establishment Request to the new SGW-U 453 requesting it to allocate resources. In one embodiment, the IP address and the TEIDs of new SGW-U are assigned by the SGW-C 451. In another embodiment, the IP address and the TEIDs of new SGW-U are assigned by the new SGW-U 453”). 
Therefore, it would be obvious to an ordinary skilled in the art before the time when the application was filed to apply the teaching of D1 for the benefit of performing 5G communication ([0051] of Park).
As to claim 5, Park in view of D1 discloses claim 2, wherein second interface signaling between the CN node and the RAN node is sent through the update sending procedure, a procedure corresponding to the second interface signaling comprising: a User Equipment (UE) context modification procedure, a PDU session resource modification procedure modified (FIG. 4 shows in view of [0075]-[0091] shows modifying IP address S405 and S407, such as “[0079] In step 401, MME 450 receives a Non-Access Stratum (NAS) service request from a UE … [0083] In step S405, the SGW-C 451 sends a Modify Bearer Request to the PGW-C 454 along with new SGW-U identity and TEIDs of the new SGW-U”). 
Therefore, it would be obvious to an ordinary skilled in the art before the time when the application was filed to apply the teaching of D1 for the benefit of performing 5G communication ([0051] of Park).
As to claim 6, Park in view of D1 discloses claim 1, wherein the first address information belongs to one of the following types: PDU session-level UP address information, flow-level UP address information, DRB-level UP address information (FIG. 4 in view of [0075]-[0091] shows session-level UP address information S403 and S404, such as “[0081] In step S403, upon a receipt of a Modify Bearer Request from MME 450, SGW-C 451 determines to change its SGW-U. SGW-C 451 selects new SGW-U 453 among a plurality of SGW-Us, based on, e.g., a user location, a user profile, or an optimal routing choice, and sends a User Plane Session Establishment Request to the new SGW-U 453 requesting it to allocate the IP address and the TEIDs of new SGW-U are assigned by the SGW-C 451. In another embodiment, the IP address and the TEIDs of new SGW-U are assigned by the new SGW-U 453”). 
Therefore, it would be obvious to an ordinary skilled in the art before the time when the application was filed to apply the teaching of D1 for the benefit of performing 5G communication ([0051] of Park).
As to claim 7, Park in view of D1 discloses claim 1, wherein at least one of the following information is sent to the RAN node through the CN node: information required by creation of a PDU session, a session Identification (ID) required by creation of a PDU session, one or more flow IDs in a single PDU session, Quality of Service (QoS) information of a non-Guaranteed Bit Rate (non-GBR) service corresponding to a flow, QoS information of a GBR service corresponding to a flow modified (FIG. 4 in view of [0075]-[0091] shows session-level UP address information S403 and S404, such as “[0081] In step S403, upon a receipt of a Modify Bearer Request from MME 450, SGW-C 451 determines to change its SGW-U. SGW-C 451 selects new SGW-U 453 among a plurality of SGW-Us, based on, e.g., a user location, a user profile, or an optimal routing choice, and sends a User Plane Session Establishment Request to the new SGW-U 453 requesting it to allocate resources. In one embodiment, the IP address and the TEIDs of new SGW-U are assigned by the SGW-C 451. In another embodiment, the IP address and the TEIDs of new SGW-U are assigned by the new SGW-U 453”). 

As to claim 8, Park in view of D1 discloses claim 1, wherein a procedure corresponding to the first interface signaling comprises at least one of the followings: an initial UE context creation procedure, the UE context modification procedure, a PDU session resource creation procedure and the PDU session resource modification procedure modified ( [0148] “[A UE context retrieve may comprise: receiving, by a base station from a wireless device, a random access preamble; and fetching, by a base station, a UE context of the wireless device from an old anchor base station.”).	
Claims 12-19 are rejected because they are corresponding address sending device that perform the methods of claims 1-8 and have the same subject matter.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANYE WU whose telephone number is (571)270-1665.  The examiner can normally be reached on M-TH 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/JIANYE WU/           Primary Examiner, Art Unit 2462